Citation Nr: 0933193	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  04-05 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to a compensable rating for external 
hemorrhoids.

2.  Entitlement to an increased rating for residuals of a 
right radius fracture with degenerative arthritis, currently 
evaluated as 10 percent disabling.

3.  Whether the severance of an award of service connection 
for diabetes mellitus was proper.

4.  Whether the reduction from a 20 percent rating to a 10 
percent rating for degenerative disc disease of the cervical 
spine, effective from October 25, 2005, was proper.

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The Veteran had active military service from October 1971 to 
June 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

In December 2002, the Veteran filed claims for an increased 
rating for service-connected external hemorrhoids and 
residuals of a right radius fracture with degenerative 
arthritis.  By a September 2003 rating decision, the RO, 
among other things, continued the previously assigned 
ratings-a noncompensable (zero percent) rating for external 
hemorrhoids and a 10 percent rating for right radius fracture 
with degenerative arthritis.  The Veteran appealed the 
decision and the issues were addressed in a May 2007 decision 
by the Board.

In regards to the external hemorrhoids claim, the Board 
denied entitlement to a compensable rating.  Thereafter, the 
Veteran filed an appeal to the United States Court of Appeals 
for Veterans Claims (Court).  In October 2008, the Veteran's 
recently appointed representative and VA General Counsel 
filed a joint motion to partially vacate and remand the 
Board's May 2007 decision.  In a November 2008 order, the 
Court granted the joint motion and remanded the external 
hemorrhoids claim to the Board for compliance with the joint 
motion leaving the rest of the May 2007 decision intact.

The October 2008 joint motion indicated, in part, that the 
Board erred when it relied on as sufficient evidence an April 
2003 VA examination that was conducted in connection with the 
Veteran's external hemorrhoids claim.  The parties to the 
joint motion found that the examination was inadequate for 
rating purposes because the examiner was unable to review the 
claims file when she conducted the examination.  In light of 
this finding, the claim must be remanded in order to have the 
Veteran scheduled for another VA examination of his external 
hemorrhoids and to have the designated examiner review the 
claims file.  An examination is also important in view of the 
fact that over six years have passed since the most recent VA 
examination.  A new examination will allow for the assessment 
of the current degree of disability.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997).

In May 2007, the Board remanded the claim regarding residuals 
of a right radius fracture with degenerative arthritis for 
further development.  The November 2008 Court order did not 
affect the claim.  A review of the claims file indicates that 
the Appeals Management Center (AMC) has undertaken some of 
the requested development.  However, the claim has yet to be 
re-adjudicated and re-certified to the Board.  Thus, to the 
extent the claim is now before the Board, it will be remanded 
for completion of the development set forth in the May 2007 
decision.

In October 2001, the Veteran filed a claim of service 
connection for type II diabetes.  Service connection was 
awarded for diabetes mellitus by an August 2002 rating 
decision and a 20 percent disability rating was assigned.  
The claim was granted on a presumptive basis as due to 
exposure to herbicide agents in the Republic of Vietnam.  See 
38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.309(e) (2008).  The 20 percent rating was continued in 
September 2002.  When the RO issued the September 2003 rating 
decision, it proposed to sever service connection for 
diabetes mellitus because the RO determined that the award of 
service connection had been based on clear and unmistakable 
error in that the Veteran had had no "in-country" service 
in Vietnam.  Thereafter, the service connection for diabetes 
mellitus was severed in a November 2004 rating decision.  The 
issue of whether the severance was proper was before the 
Board in May 2007.  At that time, a stay was in effect for 
claims affected by Haas v. Nicholson, 20 Vet. App. 257 
(2006).

In Haas, the Court addressed claims of service connection 
based on herbicide exposure in Vietnam.  One aspect of the 
case was whether receipt of the Vietnam Service Medal alone 
was sufficient to establish exposure to herbicide agents even 
if there was no official evidence of in-country service.  In 
September 2006, the Secretary of Veterans Affairs stayed 
claims affected by the Haas case pending an appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  The Veteran's claim fell within the 
boundaries of the stay and the Board stayed the claim in May 
2007.  The November 2008 Court order did not affect the 
claim.

The Federal Circuit thereafter reversed the Court's decision 
in Haas, holding that VA's longstanding interpretation of the 
regulation requiring the presence of a service member at some 
point on the land mass or inland waters of Vietnam in order 
to benefit from the presumption.  Haas v. Peake, 525 F.3d 
1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 1002 (2009).  
The stay of adjudication of the cases affected by the Court's 
Haas decision has now been lifted.  The Board finds that the 
claim should be remanded for the reasons discussed in further 
detail below.

In August 2006, the RO issued a rating decision wherein it 
reduced the Veteran's disability rating for service-connected 
degenerative disc disease of the cervical spine from 20 
percent to 10 percent, effective from October 25, 2005.  
Later in August 2006, the Veteran filed a notice of 
disagreement with the reduction.  A statement of the case 
(SOC) was issued in September 2006 and the Veteran perfected 
his appeal in October 2006.  There is no indication that 
these documents were contained in the claims file when the 
Board issued the May 2007 decision.  Although the issue 
involving the cervical spine was not listed on the VA Form 8 
(Certification of Appeal), the proper documents have been 
submitted to establish the Board's jurisdiction over the 
issue involving the reduction of the cervical spine rating.

On his October 2006 VA Form 9 (Appeal to Board of Veterans' 
Appeals), the Veteran requested a hearing before a member of 
the Board sitting at the RO.  The Board's Veterans Appeals 
Control and Locator System (VACOLS) indicates that some 
action may have been taken by the RO regarding the scheduling 
of a hearing.  However, there is no indication that the 
Veteran has had the opportunity to testify at a hearing 
before a member of the Board sitting at the RO and the claim 
must be remanded to allow him the right do so.  Additionally, 
VACOLS indicates that the Veteran may have been scheduled for 
a VA examination of the cervical spine and other evidence may 
be contained in a temporary file at the RO.  On remand, any 
temporary files being maintained by the RO and the AMC should 
be combined with the actual claims file.

In view of the Veteran's request for a hearing, he should be 
allowed to testify on all matters that remain on appeal, 
including the claims for an increased rating for external 
hemorrhoids and residuals of a right radius fracture with 
degenerative arthritis, as well as the issue of whether the 
severance of an award of service connection for diabetes 
mellitus was proper given that the Haas stay is no longer in 
effect.

Lastly, the Veteran's TDIU claim was denied by the RO in the 
August 2006 rating decision.  Although the Veteran did not 
refer to a TDIU rating in his August 2006 notice of 
disagreement, he did comment on the claim on the reverse side 
of the October 2006 VA Form 9 that he submitted.  He stated 
that the Form 21-8940 that he submitted in October 2005 
should be granted.  That form is entitled "Veteran's 
Application for Increased Compensation Based on 
Unemployability"-the form by which a TDIU claim is 
typically filed.  The Veteran went on to discuss problems he 
was having with employment.  When read liberally, the 
Veteran's October 2006 statements may be reasonably construed 
as a notice of disagreement with the denial of his TDIU 
claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.201 (2008).  

A SOC is generally required when a claimant protests a 
determination.  38 C.F.R. § 19.26 (2008).  To date, no SOC 
has been furnished regarding the TDIU decision, or at least 
no SOC has been associated with the claims file that is 
before the Board.  Even so, the Court has recently held that 
there is no freestanding claim for TDIU.  See Rice v. 
Shinseki, 22 Vet. App. 447, 451 (2009).  Because the Veteran 
has alleged that he is unemployable as a result of the 
service-connected disabilities for which he has appealed the 
assigned disability ratings, whether a TDIU is warranted 
should be addressed when the increased rating claims are re-
adjudicated on remand.

Accordingly, this case is REMANDED for the following actions:

1.  Locate and associate with the claims 
file any temporary folders that are being 
maintained at the RO or the AMC on behalf 
of the Veteran.

2.  Schedule the Veteran for a VA 
examination to determine the severity of 
the Veteran's service-connected external 
hemorrhoids.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 
38 C.F.R. § 3.655 (2008).)  The entire 
claims file, to include a complete copy 
of this remand, should be made available 
to, and reviewed by, the designated 
examiner.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  Specifically, the examiner 
should determine if the Veteran's 
external hemorrhoids:  are mild or 
moderate in nature; are large or 
thrombotic, irreducible, with excessive 
redundant tissue, evidencing frequent 
recurrences; or are evidenced by 
consistent bleeding and with secondary 
anemia, or with fissures.  All 
examination results, along with the 
complete rationale for the opinions 
provided, to include citation to 
pertinent evidence of record and/or 
medical authority, as appropriate, should 
be set forth.

3.  Complete the development set forth in 
the remand section of the May 2007 Board 
decision with respect to the claim for an 
increased rating for residuals of a right 
radius fracture with degenerative 
arthritis

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal and 
consider entitlement to a TDIU rating.  
If any benefit sought is not granted, 
furnish the Veteran and his 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond.

5.  Unless he withdraws his request, 
schedule the Veteran for a hearing before 
a member of the Board sitting at the RO.  
Notify the Veteran and his representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b).  
After the hearing, return the file to the 
Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

